Upon Motion this day made to this Court by the Counsel for the Complainants in the presence of the Counsel for the Defendants in this Cause, It is Ordered, That the Sum of Two thousand Eight hundred and thirty Seven Pounds Eleven Shillings current money, Reported to be due from the Defendants Testator to the Complainants, together with the Costs of this Suit to be paid unto the Complainants within Six Months from the Date out of the whole Real and personal Estate of the said Richard Wright remaining in the hands of the Executors of the said Richard Wright or either of them, and that the said Real Estate be sold for that purpose by the Executors by Virtue of the Power given them by the said Testator’s Will. And it is further Ordered, that if the Executors do not Sell the Testator’s Real Estate within three months that then the Same be Sold by the Master of this Court for the Purposes aforesaid.
Alexr Stewart Register in Chancery